Case 1:20-cr-000574GBD Dooument 33d Filed O@Ms21 Pagel af2

LAW OFFICES OF

DONNA R. NEWMAN

ATTORNEY AT LAW :

20 VESEY STREET, SUITE 400 #§ *
NEW YORK, NEW YORK 10007.
TEL. 212-229-1516

FAX 212-676°7497

DONNANEWMAN LAW@AOL.COM

MEMBER: N.Y. & N.J. BAR

    

September 14, 2021

Via ECF & Email

The Honorable George B. Daniels
United States District Court Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Goodman, Robert Baley, et al. Date@ EP 44 10¢l_——

S4 20 cr 57 (GBD)

Dear Judge Daniels:

Currently, the defense pretrial motions are to be filed on or before September 16, 2012. I
respectfully request an extension of time to file pretrial motions on behalf of Mr. Baley. A
proposed schedule is set forth below. The Government consents to this request and to the
proposed schedule.

Discovery in this case is voluminous and is still being produced, particularly as to Mr.
Baley. Mid-August counsel received an extensive discovery production concerning Mr. Baley’s
Instagram account and social media. | have not completed my review of this discovery as I was
on vacation during August. Review of this discovery will affect my decision on the motions to
file. The additional time will allow Mr. Baley to review the new discovery which he has not had
a chance to review and to discuss it with counsel. The requested additional time to file pretrial
motions will also allow counsel to also explore a disposition of the case short of trial.

We propose the following pretrial motion schedule:

Mr. Baley pretrial motion to be filed on or before November 11, 2021;
The Government’s Response is to be filed on or before December 16,2021
Mr. Baley shall file his Reply on or before December 30, 2021.

Respectfully submitted,
/s/
Donna R. Newman
Cc: Counsel of Record via ECF
AUSA Michael Longyear & AUSA Peter Davis & AUSA Jacob Warren via email

 

 
 

 

Case 1:20-cr-00057-GBD Docurnent 334 Filed QO/1A/21 Page 2of2
